 

Exhibit 10.3 

 

Execution Version

 

Dated 10 January 2020

 

in respect of the

 

SYNDICATED L/G FACILITY AGREEMENT

 

  EUR 150,000,000

 

  originally dated 8 March 2018 (as amended and restated 4 September 2019)

 

  HILLENBRAND, INC. AND CERTAIN OF ITS SUBSIDIARIES

 

  arranged by

 

  COMMERZBANK AKTIENGESELLSCHAFT

 


(as Arranger)

 

  with

 

  COMMERZBANK FINANCE & COVERED BOND S.A.

 

(as Agent)

 

 

 

 

 

 

 

SECOND AMENDMENT AGREEMENT

 

 

 

[tm201489d1_ex10-3img001.jpg] 

 

Die Welle
Reuterweg 20
60323 Frankfurt am Main
Tel: +49.69.6062.6000

www.lw.com    

 



 

 

 

CONTENTS

 

Clause Page     1. Definitions and Interpretation 1       2. Amendment of
Existing Facility Agreement 2       3. Additional Commitment 3       4.
Confirmation of Guarantee 3       5. Representations and Warranties 4       6.
Fees 4       7. Costs and Expenses 4       8.  Miscellaneous 4       9. 
Governing Law 5       Schedule 1 6     The Parties       Schedule 2 9    
Conditions Precedent  

 



i

 

 

This Amendment Agreement (this "Agreement") is made between the following
parties:

 

(1)HILLENBRAND, INC. (the "Company");

 

(2)THE SUBSIDIARIES of the Company listed in Part 1 (The Obligors) of Schedule 1
(The Parties) as borrowers (together with the Company the "Borrowers");

 

(3)THE SUBSIDIARIES of the Company listed in Part 1 (The Obligors) of Schedule 1
(The Parties) as guarantors (together with the Company the "Guarantors");

 

(4)COMMERZBANK AKTIENGESELLSCHAFT as coordinator, mandated lead arranger and
bookrunner (the "Arranger");

 

(5)THE FINANCIAL INSTITUTIONS listed in Part 2 (The Lenders) of Schedule 1 (The
Parties) as lenders and issuing banks (the "Lenders") and increase lenders (the
"Increase Lenders"); and

 

(6)COMMERZBANK FINANCE & COVERED BOND S.A. as agent of the other Finance Parties
(the "Agent").

 

Whereas:

 

(A)This Agreement is supplemental to and amends, on the Effective Date (as
defined below), the syndicated L/G facility agreement originally dated 8 March
2018 (as amended and restated 4 September 2019) between the Company, the
Borrowers, the Guarantors, the Arranger, the Lenders and the Agent (the
"Existing Facility Agreement").

 

(B)The parties wish to amend the Existing Facility Agreement, with effect from
the Effective Date (as defined below), as at the date hereof on the terms and
subject to the conditions set out in this Agreement.

 

It is agreed as follows:

 

1.Definitions and Interpretation

 

1 .1Definitions

 

Unless a contrary indication appears, a term defined in the Amended Facility
Agreement (as defined below) has the same meaning in this Agreement. In
addition:

 

"Additional Commitments" means the Additional Commitments (as defined in the
Existing Facility Agreement) assumed by each Increase Lender as of the Effective
Date, as stated opposite the name of such Increase Lender under the heading
"Additional Commitment" in Schedule 1 (The Parties) Part 2 (The Lenders).

 

"Amended Facility Agreement" means the Existing Facility Agreement as amended by
this Agreement.

 

"Effective Date" means the date on which the Agent confirms in writing to the
Company satisfaction with the conditions precedent set out in Schedule 2
(Conditions Precedent) hereto.

 

"Existing Commitments" means the L/G Commitment of each Lender under the
Existing Facilities Agreement as of the Effective Date, as stated opposite the
name of such Lender under the heading "Existing Commitment" in Schedule 1 (The
Parties) Part 2 (The Lenders).

 



 1 

 

 

1.2Construction

 

In this Agreement any reference to a "Clause" or a "Schedule" is, unless the
context otherwise requires or otherwise indicated, a reference to a Clause of or
a Schedule to this Agreement.

 

The principles of construction set out clause 1.2 (Construction) of the Existing
Facility Agreement shall be incorporated into this Agreement, mutatis mutandis,
as if such clause was set out in full save that references in the Existing
Facility Agreement to "this Agreement" shall be construed as references to the
Amended Facility Agreement.

 

1.3Designation

 

In accordance with the Existing Facility Agreement, each of the Company and the
Agent designate this Agreement as a Finance Document.

 

2.Amendment of Existing Facility Agreement

 

2.1On the Effective Date, the Existing Facility Agreement shall be amended as
follows:

 

(a)the definition "Financial Year" on Clause 1.1 (Definitions) of the Existing
Facilities Agreement shall be restated in its entirety as follows:

 

""Financial Year" means the financial year of the Company ending on 30 September
as at the date of this Agreement; provided that the Company may change the
financial year to end on 31 December with prior notice to the Agent but without
consent of Agent or any Lender."

 

(b)the definition "L/G Fee Rate" on Clause 1.1 (Definitions) of the Existing
Facilities Agreement shall be restated in its entirety as follows:

 

""L/G Fee Rate" means 0.70 per cent. per annum applicable from the date of this
Agreement until the date the Compliance Certificate for the Relevant Period
ending 31 March 2018 has been delivered and thereafter if:

 

(a)no Event of Default has occurred and is continuing; and

 

(b)the Leverage Ratio in respect of the most recently completed Relevant Period
is within a range set out below,

 

then the L/G Fee Rate for each L/G will be the percentage per annum set out
below in the column opposite that range:

 

Leverage Ratio  L/G Fee Rate (in % p.a.)  Greater than or equal to 4.0:1   1.55 
Greater than or equal to 3.5:1 but less than 4.0:1   1.30  Greater than or equal
to 3.0:1 but less than 3.5:1   1.10  Greater than or equal to 2.5:1 but less
than 3.0:1   0.95  Greater than or equal to 2.0:1 but less than 2.5:1   0.80 
Greater than or equal to 1.5:1 but less than 2.0:1   0.70  Greater than or equal
to 1.0:1 but less than 1.5:1   0.65  Less than 1.0:1   0.55 

 

However:

 

(i)any increase or decrease in the L/G Fee Rate shall take effect on the date
(the "reset date") which is the fifth Business Day following receipt by the
Agent of the Compliance Certificate for a Relevant Period pursuant to Clause
19.2 (Compliance Certificate); and

 



 2 

 

 

(ii)while an Event of Default is continuing or a Compliance Certificate has not
been delivered on its due date and remains undelivered, the L/G Fee Rate shall
be the highest percentage per annum set out above."

 

(c)On the Effective Date paragraph (a) of Clause 20.2 (Financial condition) of
the Existing Facilities Agreement shall be restated in its entirety as follows,
with retroactive effect as of 31 December 2019:

 

"(a)         Maximum Leverage: the ratio of (i) (x) the Company's Consolidated
Indebtedness minus (y) the Liquidity Amount to (ii) Consolidated EBITDA, in each
case in respect of any Relevant Period ending on or after 31 December 2019 shall
not exceed a ratio of (A) 4.50:1 for the fiscal quarters ending 31 December 2019
and 31 March 2020; (B) 4.25:1 for the fiscal quarter ending 30 June 2020; (C)
4.00:1 for the fiscal quarter ending 30 September 2020; (D) 3.75:1 for the
fiscal quarter ending 31 December 2020; (E) 3.50:1 for the fiscal quarter ending
31 March 2021 and any fiscal quarter ending thereafter; provided that the
Company may, on or after 1 January 2021, by written notice to the Agent for
distribution to the Lenders (which notice may be in the Compliance Certificate
for the applicable fiscal quarter) and not more than once during the term of
this Agreement, elect to increase the Maximum Leverage ratio pursuant to this
clause (a) to 4.00:1.00 for a period of three (3) consecutive fiscal quarters in
connection with a Material Acquisition (as defined in paragraph (c) of Clause
20.3 (Financial testing)) that involves the payment of consideration (including
assumed debt) by the Company and/or its Financial Subsidiaries in excess of USD
75,000,000 (or its equivalent in any other currency or currencies) occurring
during the first of such three fiscal quarters (each such period, an "Adjusted
Covenant Period")."

 

2.2With the exception of the foregoing amendments, the Existing Facility
Agreement shall remain effective.

 

3.Additional Commitment

 

(a)In accordance with paragraph (b) of Clause 2.2 (Increase) of the Existing
Facility Agreement the Increase Lenders agree to assume and will assume the
obligations corresponding to the Additional Commitment.

 

(b)The date on which the Additional Commitments in relation to the Increase
Lenders is to take effect is the Effective Date.

 

(c)This clause 3 is accepted as an Additional Commitment Request for the
purposes of the Existing Facilities Agreement by the Agent and the Company.

 

4.Confirmation of Guarantee

 

Each Guarantor confirms in relation to its obligations thereunder that the
provisions of the guarantee and indemnity contained in Clause 17 (Guarantee and
Indemnity) of the Existing Facility Agreement shall:

 



 3 

 

 

(a)remain in full force and effect on and after the date of this Agreement and
will not be affected, discharged or varied by the execution of this Agreement or
the transactions contemplated by this Agreement; and

 

(b)with effect from the Effective Date, extend to the liabilities and
obligations of the Obligors under the Finance Documents as amended by this
Agreement.

 

5.Representations and Warranties

 

(a)Each Obligor on the date of this Agreement and the Effective Date makes the
Repeated Representations:

 

(i)as if each reference in those representations to "this Agreement" or "the
Finance Documents" includes a reference to (i) this Agreement and (ii) the
Amended Facility Agreement and (iii) the definition of Finance Document as
amended in the Amended Facility Agreement; and

 

(ii)by reference to the facts and circumstances existing on the Effective Date,
respectively.

 

(b)Each Obligor represents and warrants after giving effect to this Agreement on
the Effective Date that no Event of Default has occurred and is continuing or
would occur as a consequence of this Agreement.

 

6.Fees

 

(a)The Company shall pay to each of the Lenders party hereto a non-refundable
amendment fee of 0.05% of the principal amount of its Existing Commitment as at
the Effective Date, due and payable 10 Business Days after the occurrence of the
Effective Date, to be payable to the Facility Agent for distribution to each
Lender party hereto.

 

(b)The Company shall pay to each of the Increase Lenders as a new money fee a
non-refundable upfront fee of 0.18% of the principal amount of its Additional
Commitment as at the Effective Date, due and payable 10 Business Days after the
occurrence of the Effective Date, to be payable to the Facility Agent for
distribution to each Increase Lender.

 

7.Costs and Expenses

 

All external costs and expenses reasonably incurred in connection with this
Agreement, including, but not limited to, the preparation and execution of this
Agreement, shall be borne by the Company in accordance with Clause 16 (Costs and
Expenses) of the Amended Facility Agreement.

 

8.Miscellaneous

 

8.1Counterparts

 

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

8.2Partial Invalidity; Remedies and Waivers

 

The provisions of Clause 32 (Partial Invalidity) and Clause 33 (Remedies and
Waivers) of the Existing Facility Agreement are hereby incorporated by reference
into this Agreement and shall apply herein mutatis mutandis.

 



 4 

 

 

9.Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement are governed by German law and the Company
submits to the jurisdiction of the courts of Frankfurt am Main, Germany in the
terms set out in clause 40 (Enforcement) of the Existing Facility Agreement (as
if references in that clause 40 (Enforcement) to "this Agreement" were
references to this Agreement).

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



 5 

 

 

 

Schedule 1 

 

The Parties

 

Part 1

The Obligors

 

Name of Borrower

 

Registration number (or equivalent, if any)

Hillenbrand, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2007110100396

Coperion GmbH  

HRB 23976 (Local Court of Stuttgart)

Theodorstraße 10, 70469 Stuttgart

Coperion K-Tron (Schweiz) GmbH  

CHE-105.883.566

Lenzhardweg 43/45

CH-5702 Niederlenz, Switzerland

Rotex Europe Ltd  

04307924 (Registered with Companies House)

Ashton Lane North

Whitehouse Vale

Runcorn, Cheshire WA7 3FA,

England

Abel GmbH  

HRB 102566 (Local Court of Frankfurt am Main)

Abel-Twiete 1

21514 Büchen

 

Name of Guarantor

 

Registration number (or equivalent, if any)

Hillenbrand, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2007110100396

Batesville Manufacturing, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#1998090618

Batesville Casket Company, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#2008022200482

Batesville Services, Inc.  

One Batesville Boulevard

Batesville, Indiana 47006

Indiana Secretary of State

#192822-024

Process Equipment Group, Inc.  

28 West State Street

Trenton, New Jersey 08608

New Jersey Secretary of State

#5278301800

K-Tron Investment Co.  

103 Foulk Road, Suite 202

Wilmington, Delaware 19802

Delaware Secretary of State

#2250493

Coperion K-Tron Pitman, Inc.  

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#0853369

 



6

 

 



Name of Guarantor   Registration number (or equivalent, if any) TerraSource
Global Corporation  

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#2105312

Rotex Global, LLC  

1209 Orange Street

Wilmington, Delaware 19801

Delaware Secretary of State

#4312111

Coperion Corporation  

2711 Centerville Road, Suite 400

Wilmington, Delaware 19808

Delaware Secretary of State

#0780901

Red Valve Company, Inc.  

600 North Bell Avenue

Building II, Second Floor

Carnegie, Pennsylvania 15106

# 300220

 



7

 

 

Part 2

The Lenders

 

Name of Lender  Existing Commitment
in EUR   Additional
Commitment
in EUR   Commitment after
increase
in EUR  Commerzbank Aktiengesellschaft   75,000,000.00    5,000,000.00  
 80,000,000.00  HSBC Trinkaus & Burkhardt AG   35,000,000.00    5,000,000.00  
 40,000,000.00  Skandinaviska Enskilda Banken AB (publ) Frankfurt Branch 
 30,000,000.00    5,000,000.00    35,000,000.00  Sumitomo Mitsui Banking
Corporation   10,000,000.00    10,000,000.00    20,000,000.00  TOTAL 
 150,000,000.00    25,000,000.00    175,000,000.00 

 



8

 

 

Schedule 2 

 

Conditions Precedent

 

1.Obligors

 

(a)In relation to an Obligor incorporated or established in Germany an
up-to-date commercial register extract (Handelsregisterausdruck), its articles
of association (Satzung) or partnership agreement (Gesellschaftsvertrag), copies
of any by-laws as well as a list of shareholders (Gesellschafterliste) (in each
case, if applicable).

 

(b)A copy of a good standing certificate (including verification of tax status)
with respect to each U.S. Obligor, issued as of a recent date by the Secretary
of State or other appropriate official of each U.S. Obligor's jurisdiction of
incorporation or organisation.

 

(c)In relation to an Obligor incorporated or established in a jurisdiction other
than Germany a copy of its constitutional documents.

 

(d)In relation to an Obligor incorporated or established in Germany a copy of a
resolution signed by all the holders of the issued shares of such Obligor and/or
if applicable and required under the respective Obligor’s constitutional
documents, a copy of a resolution of the supervisory board (Aufsichtsrat) and/or
advisory board (Beirat) of such Obligor approving the terms of, and the
transactions contemplated by the Agreement.

 

(e)In relation to an Obligor incorporated in a jurisdiction other than Germany,
or England and Wales or a jurisdiction of the U.S., a copy of a resolution
signed by all the holders of the issued shares in each such Obligor, approving
the terms of, and the transactions contemplated by the Agreement.

 

(f)A copy of a resolution of the board of directors, or equivalent governing
body, of each Obligor incorporated or established in a jurisdiction other than
Germany:

 

(i)approving the terms of, and the transactions contemplated by, the Agreement
and resolving that it execute the Agreement;

 

(ii)authorising a specified person or persons to execute the Agreement on its
behalf; and

 

(iii)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Agreement.

 

(g)A specimen of the signature of each person authorised to execute the
Agreement and other documents and notices (including, if relevant, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Agreement.

 

(h)A certificate of an authorised signatory of the relevant Obligor incorporated
or established in a jurisdiction in the United Kingdom, confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee or similar limit binding on it to be exceeded.

 

(i)A certificate of an authorised signatory of the relevant Obligor certifying
that each copy document relating to it specified in this Schedule 2 (Conditions
Precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 



9

 

 

2.Finance Documents

 

(a)This Agreement executed by each member of the Group party to this Agreement.

 

3.Legal opinions

 

(a)A legal opinion of Latham & Watkins LLP, legal advisers to the Arranger and
the Agent in Germany as to German law, substantially in the form distributed to
the Lenders prior to signing this Agreement;

 

(b)A legal opinion of Latham & Watkins LLP, legal advisers to the Arranger and
the Agent in Germany as to English law, substantially in the form distributed to
the Lenders prior to signing this Agreement;

 

(c)A legal opinion of Latham & Watkins LLP, legal advisers to the Arranger and
the Agent in New York as to certain U.S. law matters, substantially in the form
distributed to the Lenders prior to signing this Agreement;

 

(d)A legal opinion of Niederer Kraft Frey Ltd, legal advisers to the Arranger
and Agent in Switzerland as to Swiss law, substantially in the form distributed
to the Lenders prior to signing this Agreement;

 

(e)A legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, legal advisers
to the Company in Germany as to German law, substantially in the form
distributed to the Lenders prior to signing this Agreement;

 

(f)A legal opinion of Skadden, Arps, Slate, Meagher & Flom (UK) LLP, legal
advisers to the Company in England as to English law, substantially in the form
distributed to the Lenders prior to signing this Agreement;

 

(g)A legal opinion of Baker & McKenzie Zurich, legal advisers to the Company in
Switzerland as to Swiss law, substantially in the form distributed to the
Lenders prior to signing this Agreement;

 

(h)A legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, legal advisers
to the Company in Delaware as to Delaware law, substantially in the form
distributed to the Lenders prior to signing this Agreement;

 

(i)A legal opinion of Drinker Biddle & Reath LLP, legal advisers to the Company
in New Jersey as to New Jersey law, substantially in the form distributed to the
Lenders prior to signing this Agreement;

 



  (j) A legal opinion of Ice Miller LLP, legal advisers to the Company in
Indiana as to Indiana law, substantially in the form distributed to the Lenders
prior to signing this Agreement;

 

provided that no legal opinion shall be granted in relation to Red Valve
Company, Inc.

 

4.Other documents and evidence

 

(a)A copy of any other authorisation or other document, opinion or assurance
reasonably requested by the Agent (if it has notified the Company accordingly)
in connection with the entry into and performance of the transactions
contemplated by this Agreement or for the validity and enforceability of this
Agreement.

 



10

 

 

(b)A certificate of the Company certifying that:

 

(i)all of the representations and warranties of the Company set forth in the
Agreement are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects), except that to the extent that such
representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date; and

 

(ii)after giving effect to the Agreement on the Effective Date, no Default or
Event of Default has occurred and is continuing.

 

(c)Confirmation by the Company that amendment no. 3 to the Existing US Facilitiy
Agreement, dated on or about the date of this Agreement, has become effective.

 



11

 

 

  

SIGNATURES

 

 

THE COMPANY

 

Hillenbrand, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: One Batesville Boulevard  
    Batesville, Indiana 47006    

 

 

THE BORROWERS

 

Hillenbrand, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: One Batesville Boulevard  
    Batesville, Indiana 47006    

 

 

Coperion GmbH

 

By: /s/ Kimberly Karen Ryan   /s/ Stefan Rottke         Address: Theodorstraße
10,         70469 Stuttgart    

 

 

Coperion K-Tron (Schweiz) GmbH

 

By: /s/ Theodore S. Haddad, Jr.             Address: Lenzhardweg 43/45      
CH-5702 Niederlenz, Switzerland      

 

 



[Hillenbrand - Signature Page to Second Amendment Agreement]

 



 

 

 

Rotex Europe Ltd

 

By: /s/ Kristina A Cerniglia             Address: Ashton Lane North      
Whitehouse Vale       Runcorn, Cheshire WA7 3FA, England    

 

 

Abel GmbH

 

By: /s/ Thorsten Adria             Address: Abel-Twiete 1       21514 Büchen    

 

 

THE GUARANTORS

 

Hillenbrand, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: One Batesville Boulevard  
    Batesville, Indiana 47006    

 

 

Batesville Manufacturing, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: One Batesville Boulevard  
    Batesville, Indiana 47006    

 

 

Batesville Casket Company, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: One Batesville Boulevard  
    Batesville, Indiana 47006    

 

 



[Hillenbrand - Signature Page to Second Amendment Agreement]



 



 

 

 

Batesville Services, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: One Batesville Boulevard  
    Batesville, Indiana 47006    

 

 

Process Equipment Group, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: 28 West State Street      
Trenton, New Jersey 08608    

 

 

K-Tron Investment Co.

 

By: /s/ Theodore S. Haddad, Jr.             Address: 103 Foulk Road, Suite 202  
    Wilmington, Delaware 19803    

 

 

Coperion K-Tron Pitman, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: 1209 Orange Street      
Wilmington, Delaware 19801    

 

 

TerraSource Global Corporation

 

By: /s/ Theodore S. Haddad, Jr.             Address: 1209 Orange Street      
Wilmington, Delaware 19801    

 

 



[Hillenbrand - Signature Page to Second Amendment Agreement]

 



 

 

 

Rotex Global, LLC

 

By: /s/ Theodore S. Haddad, Jr.             Address: 1209 Orange Street      
Wilmington, Delaware 19801    

 

 

Coperion Corporation

 

By: /s/ Theodore S. Haddad, Jr.             Address: 2711 Centerville Road,
Suite 400       Wilmington, Delaware 19808    

 

 

Red Valve Company, Inc.

 

By: /s/ Theodore S. Haddad, Jr.             Address: 600 North Bell Avenue,
Building II,       Second Floor       Carnegie,       Pennsylvania 15106    

 

 



[Hillenbrand - Signature Page to Second Amendment Agreement]

 





 

 



 

THE AGENT

 

Commerzbank Finance & Covered Bond S.A.

 

By: /s/ Frank Rommelfanger   /s/ Marcus Gögler    Frank Rommelfanger    Marcus
Gögler    Assistant Vice President    Assistant Vice President

 

THE ARRANGER

 

Commerzbank Aktiengesellschaft

 

By: /s/ Alexander Gillhausen   /s/ Maximilian Buller    Alexander Gillhausen  
 Maximilian Buller

 

THE LENDERS AND INCREASE LENDERS

 

Commerzbank Aktiengesellschaft

 

By: /s/ Jens-H. Meyer   /s/ Andrea Dambacher    Jens-H. Meyer    Andrea
Dambacher    Director    Assistant Vice President

  

HSBC Trinkaus & Burkhardt AG

 

By: /s/ Cristoph Pott   /s/ Farrah Sikandary    Cristoph Pott  
 Farrah Sikandary

 

Skandinaviska Enskilda Banken AB (publ) Frankfurt Branch

 

By: /s/ Sakari Järvelä   /s/ Philipp Jentzmik    Sakari Järvelä  
 Philipp Jentzmik    Head of Investment Banking, Germany    Head of Legal, LC&FI

 

Sumitomo Mitsui Banking Corporation

 

By: /s/ Alexander Kowald   /s/ Marco Frensel    Alexander Kowald  
 Marco Frensel     Director    Executive Director

 

 

[Hillenbrand - Signature Page to Second Amendment Agreement]



 



 

 